Citation Nr: 1623060	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to February 21, 2011, and a rating in excess of 10 percent prior to June 24, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957. 

This appeal is before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2015, the Board, in relevant part, denied a compensable rating for bilateral hearing loss prior to June 24, 2013, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an October 2015 Order, the Court granted the motion and remanded the matter to the Board.  

In December 2015, the Board remanded the matter.  In a March 2016 decision, the Agency of Original Jurisdiction (AOJ) granted a rating of 10 percent for hearing loss beginning February 21, 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 21, 2011, the Veteran's bilateral hearing loss disability was manifested by no more than hearing acuity of Level I for the right ear and Level II for the left ear.

2.  For the period of February 21, 2011, to June 23, 2013, the Veteran's bilateral hearing loss disability was manifested by no more than hearing acuity of Level II for the right ear and Level VI for the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss prior to February 21, 2011, and a rating in excess of 10 percent prior to June 24, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a December 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his hearing loss in December 2009 and June 2013, and a VA medical opinion in January 2016.  These examinations and associated reports, as well as the January 2016 opinion, were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining the January 2016 medical opinion, the AOJ substantially complied with the Board's December 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Also, the Board has complied with the terms of the October 2015 Joint Motion, as discussed in detail below.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment are to be derived by mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In cases in which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e), Table VII (Diagnostic Code 6100).

Specific provisions are in effect for "unusual patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However, as neither pattern has been shown in this case in audiometric results that may be used for rating purposes, these provisions are inapplicable here.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As discussed in the Board's January 2015 decision, the Veteran underwent a VA audiological examination in December 2009.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 

HERTZ
1000
2000
3000
4000
RIGHT
30
55
60
70
LEFT
25
65
65
70

As such, the average decibel loss was 53.75 for the right ear and 56.25 for the left ear.  Speech recognition ability was 96 percent for the right ear and 88 percent for the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of Level I hearing acuity for the right ear and Level II for the left ear.  This warrants a 0 percent rating.

More recently, the Veteran underwent a VA audiological examination in June 2013.  This audiological summary report of examination for organic hearing loss reflected puretone thresholds as follows: 


HERTZ
1000
2000
3000
4000
RIGHT
40
60
65
65
LEFT
45
70
75
75

As such, the average decibel loss was 57.5 for the right ear and 66.25 for the left ear.  Speech recognition ability was 94 percent for the right ear and 74 percent for the left ear.  This examination report specifically indicated that speech recognition scores were obtained using the Maryland CNC test.  According to Table VI of 38 C.F.R. § 4.85, this examination results in the assignment of Level II hearing acuity for the right ear and a Level VI for the left ear.  This warrants a noncompensable (10 percent) rating.

At the time of the January 2015 Board decision, the Board noted that the claims file also contained VA treatment records, as well as private treatment records from Loyola Medicine, but that these treatment records did not record the Veteran's hearing impairment in terms of the specific hearing thresholds or reflect that recorded word recognition scores were obtained using the Maryland CNC test.

In the October 2015 Joint Motion, the parties found that the Board "erred by not seeking a medical opinion that clarified whether results contained in an October 2012 private audiological report were consistent with the hearing loss shown in the June 2013 VA examination in accordance with the Court's holding in Swain v. McDonald,27 Vet.App. 219, 225 (2015)."  They determined that, "[w]hile the Board was correct in noting that the private treatment records from Loyola Medicine did not use the Maryland CNC test... the October 2012 audiogram results contained in those records do include values for both of [the Veteran's] ears at the 500, 1000, 2000, 3000, and 4000 hertz levels in contravention to the Board's finding."  They "further note[d] that the Court in Swain explained that 38 C.F.R. § 4.85(a) does not require the effective date for an increased disability claim to be set in accordance with the date a Maryland CNC test is administered, and that earlier private audiograms that did not employ the Maryland CNC test for speech recognition testing were nonetheless sufficient to use to set an earlier effective date when a later VA examiner had reviewed those private audiograms and determined that those results reflected hearing loss consistent with later-in-time results."  They noted that, "while the June 2013 VA examiner noted that the private audiograms from Loyola Medicine had been reviewed [], the examiner did not explain whether the results of those audiograms were consistent with the findings contained in her June 2013 report."  The parties thus concluded that "the Board should remand [the Veteran's] claim to the RO so that the RO can provide [the Veteran] with a new VA medical examination or opinion that explains whether the audiogram results from Loyola Medicine, dated in February 2011 and October 2012, were consistent with the findings contained in the June 2013 VA examination report."

Pursuant to the Board's December 2015 remand, in January 2016, the audiologist who had conducted the June 2013 VA examination reviewed the record, and specifically the October 2012 and February 21, 2011, Loyola Medicine audiologic evaluations.  The examiner determined that no significant differences in results were found when comparing such evaluation results to those on June 2013 VA examination.  Based on this opinion, in a March 2016 rating decision, the AOJ increased the Veteran's rating for bilateral hearing loss to 10 percent beginning February 21, 2011, rather than June 24, 2013.  

The Board notes the Veteran's representative's assertion in a May 2016 brief that the Veteran filed his claim for increase on October 9, 2009, and, given that, the Board should consider that date as the effective date of his 10 percent rating for hearing loss.  However, in this case, staged rating of the Veteran's disability rating is appropriate as, again, December 2009 VA audiological evaluation revealed hearing acuity of Level I for the right ear and Level II for the left ear, which warrants a 0 percent rating.  The record does not reflect that such audiological results were incorrect or otherwise indicate any worsening of the Veteran's hearing loss prior to the February 21, 2011, private audiological evaluation, and neither the Veteran nor his representative has identified any such evidence. 

Furthermore, the record does not reflect, and neither the Veteran nor his representative has identified, any objective evidence suggesting that the Veteran's hearing loss was worse than that measured on June 2013 VA examination at any point during the period prior to June 24, 2013.  As the Board expressed in its January 2015 decision, while it notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.

The Board has considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board notes such impairment, as reflected in the Veteran's reports on June 2013 VA examination and during his September 2014 Board hearing, including great difficulty hearing with background noise and when a person speaks quickly or is not facing him, having to ask people to repeat themselves, and having to use closed captioning when watching television.  However, such impairment does not constitute an unusual or exceptional disability picture given the level of hearing impairment contemplated in his assigned noncompensable and 10 percent ratings for hearing loss, considering the objective measures of the Veteran's hearing during the relevant periods as discussed above.  

Accordingly, a compensable rating for bilateral hearing loss prior to February 21, 2011, and a rating in excess of 10 percent prior to June 24, 2013, must be denied, and there is no basis for any further staged rating of the Veteran's disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not applicable.


ORDER

A compensable rating for bilateral hearing loss prior to February 21, 2011, and a rating in excess of 10 percent prior to June 24, 2013, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


